DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (U.S. Patent No. 5,944,251) in view of Anderson (U.S. Pub. No. 20160145007).
Regarding Claim 1, LaFleur discloses a bucket liner for mixing construction materials, comprising: a self-standing liner 10 (Figure 1 and 9) and sized to be placed into a bucket, the liner having a surrounding sidewall and a flat bottom wall, the flat bottom wall perpendicular to the surrounding side wall (Figure 1 and 9) and closing the sidewall (figure 9); and a portion of the liner extending above the height of the bucket connected or formed at an end of the liner opposite the bottom wall 16 (Figure 1).  LaFleur does not disclose being composed of rubber.  However, Anderson teaches being composed of silicone rubber (paragraph 11). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaFleur to include silicone rubber, as taught by Anderson, in order to allow for easy clean up and reusability.
Regarding Claim 5, LaFleur discloses a funnel portion connected to the end of the liner opposite the bottom wall 16 (Figure 1).
Regarding Claims 8 and 18, LaFleur discloses an internal seam connecting the bottom wall to one end of the liner (figure 2)
Regarding Claim 11, LaFleur discloses a bucket liner for mixing construction materials, comprising: 3a self-standing liner sized to be placed into a bucket (Figure 9), the liner having a surrounding sidewall and a flat bottom wall perpendicular to the surrounding sidewall (Figure 9) and closing the sidewall (Figure 9); and a funnel portion 16 (Figure 1) extending above the height of the bucket connected at an end of the liner opposite the bottom wall (Figure 1).  LaFleur does not disclose being composed of rubber.  However, Anderson teaches being composed of silicone rubber (paragraph 11). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaFleur to include silicone rubber, as taught by Anderson, in order to allow for easy clean up and reusability.
Regarding Claims 9 and 19, Anderson teaches the liner is composed of silicone (paragraph 11)
Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (U.S. Patent No. 5,944,251) in view of Anderson (U.S. Pub. No. 20160145007) and Nazarian (U.S. Pub. No. 20100243656).
Regarding Claims 2-4 and 12-14, LaFleur teaches all the limitations substantially as claimed except for graduation marks on the sidewall indicating increments of volume for accurately adding mixing ingredients, a dry mix legend indicating volumes of mixing ingredients to be added into the liner or a reinforced handle 104.  However, Nazarian teaches graduation marks on the sidewall indicating increments of volume for accurately adding mixing ingredients 105 (figure 3), dry mix legend indicating volumes of mixing ingredients to be added into the liner 105 (figure 3) and a reinforced handle 104 (figure 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaFleur to include the above, as taught by Nazarian, in order to easily measure ingredients and move the liner.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub. No. 20160145007) in view of LaFleur (U.S. Patent No. 5,944,251).
Regarding Claim 21, Anderson discloses a bucket liner for mixing construction materials, comprising: 5a self-standing liner 30 (figure 1) composed of rubber (paragraph 11) and sized to be placed into a bucket, the liner having a surrounding sidewall 2/4 (figure 1) and a bottom wall (figure 1), the bottom wall perpendicular to the surrounding sidewall and closing the sidewall (figure 1).  Anderson does not disclose a portion of the liner extending above the height of the bucket connected or formed at an end of the liner opposite the bottom wall or a thickness of 3 mm.  However, LaFleur teaches a portion of the liner extending above the height of the bucket connected or formed at an end of the liner opposite the bottom wall 16 (figure 1) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of 3 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(III)(C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include the extending portion of the liner, as taught by LaFleur, in order to prevent leakage into the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 6, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.  Applicant argues that LaFleur would not be considered a self-standing liner due to the thickness of the material.  However, due to the folds in the liner, the liner is capable of standing up (Figure 10) and as seen by the extending up portion (Figure 9), although the material is thin, it is capable of holding its form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733